Judgment reversed upon the law and a new trial granted, costs to appellant to abide the event, upon the ground that there was a question of fact for the jury as to the authority of Reiss, the treasurer and general manager of defendant International Tailoring Company, to employ plaintiff for the term claimed by plaintiff. The testimony of the witness Reiss that it was the policy of the company to employ nobody under a contract for a term was contradicted by his other testimony, to which no objection was raised, that he had the right to enter into agreements employing men, whether for the week, month, or for any other time. Under these circumstances, it was for the jury to determine what his authority was. (Becker v. Koch, 104 N. Y. 394.) Lazansky, P. J., Rich, Young, Seeger and Scudder, JJ., concur.